DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim recites “a center axis of the rotation inclines with respect to the center axis of the disc-shaped polishing member.” It is unclear how the center axis of rotation can possibly incline relative to a center axis of the disc. Looking at applicant’s figure 7, for example, the center axis of the disc coincides with the central axis of rotation and thus these axes are not inclined relative to each other. For the purposes of this examination, this claim will be interpreted as require an incline between the center of axis of the rotation and the surface of the substrate, as this is examiner’s best understanding of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golzarian et al (US 2004/0147205, previously cited).
Regarding claim 1, Golzarian teaches a polisher for locally polishing a substrate, the polisher comprising: a polishing member (20) having a processing surface (outer cylindrical surface) that comes into contact with the substrate (fig 3; substrate 13) and is smaller than the 
Regarding claims 2-3 and 5, Golzarian further discloses the controller is configured to change a motion speed in the first motion direction during the polishing of the substrate ([0015]); an amount of movement in the second motion direction is smaller than or equal to a length of a second-motion-direction component of a region where the polishing member is in contact with the substrate ([0017]; adapted to translate “within” the polishing region); a stage 
Regarding claims 9-16, Golzarian further discloses a conditioning member (53) for conditioning the polishing member ([0038]); a liquid supply nozzle (fig 10; 51) for supplying a liquid onto the substrate, wherein the liquid contains at least one of a polishing slurry, water, and a cleaning chemical liquid ([0037]); the first drive mechanism is configured to rotate the polishing member ([0018]); the polishing member has a disc-like shape (fig 1; elongated disc shape); the disc-shaped polishing member is disposed such that a center axis thereof is parallel to the surface of the substrate (fig 3); the polishing member has a columnar shape (fig 1; horizontal column); the column-shaped polishing member is disposed such that a center axis thereof is parallel to the surface of the substrate (fig 3); the second drive mechanism is configured to cause the polishing member to make linear motion or rotary motion on the substrate ([0017]; linear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian alone.
Regarding claim 6, Golzarian teaches all the elements of claim 5 as described above. Golzarian further. Golzarian does not teach a particular relationship between the speeds of the second and fourth drive mechanisms. However, Golzarian does teach a speed of the polishing member motion produced by the second drive mechanism and fourth drive mechanism may be adjusted based on the particular purpose of the polishing member ([0015]; [0018]; [0020]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adjust the relative speeds of the second and fourth drive mechanisms of Golzarian such that the speed produced by the second drive mechanism is greater than a speed of the fourth drive mechanism in order to address a particular non-uniformity on the substrate as taught by Golzarian ([0020]). 
Regarding claim 7, Golzarian renders obvious all the elements of claim 6 as described above. Golzarian further teaches the stage motion is any one of rotary motion, angularly pivotal motion, and linear motion ([0015]; rotary motion).
Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian as applied to claim 11 above, and further in view of Kalenian et al (US 2013/0130593, previously cited).
Regarding claim 17, Golzarian teaches a substrate processing system comprising the polisher of claim 11 as described above.  Golzarian does not teach a cleaner, dryer or transporter. Kalenian teaches a substrate polishing system comprising a cleaner for cleaning the substrate polished by the polisher, a dryer for drying the substrate cleaned by the cleaner ([0067-0069]; cleaner and dryer in SRD 324), and a transporter (316, 317) for transporting the substrate among the polisher, cleaner and drier ([0039]). It would have been obvious for a 
Regarding claims 19-20, Golzarian, as modified, teaches all the elements of claim 17 as described above. Golzarian further teaches a state detecting section ([0020]; “metrology system”) for detecting a state of the surface of the substrate before or after processing of the substrate; wherein the state detecting section is configured to detect an across-substrate-surface distribution of at least one of a thickness of a film formed on the surface of the substrate, a step on the surface of the substrate, and signals corresponding to the thickness and the step ([0020]; addresses “non-uniformity” on the surface, which is indicative of differences in thickness on the substrate). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian and Kalenian as applied to claim 17 above, and further in view of Kitamura et al (US 2017/0179371, previously cited).
Regarding claim 18, Golzarian, as modified, teaches all the elements of claim 17 as described above. Golzarian does not teach a large-diameter polisher. Kitamura teaches a substrate processing system including a small polishing member ([0045]) and a large-diameter polisher for polishing the substrate by using a polishing member having a processing surface that comes into contact with the substrate and is larger than the substrate ([0031]; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to combine a large-diameter polisher with the small polishing member of .
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian as applied to claim 12 above, and further in view of Harada et al (US 2010/0190414).
Regarding claim 21, Golzarian teaches all the elements of claim 12 as described above. Golzarian does not teach a center axis of the disc-shaped polishing member is not parallel to the surface of the substrate. Harada teaches a polisher for locally polishing a substrate wherein a disc-shaped polishing member (fig 1; element 2; [0051]) is disposed such that a center axis thereof is not parallel to the surface of the substrate (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the polishing disc of Golzarian no be nonparallel with the surface of the substrate in order to improve the ability to exert uniform pressure and obtain a surface having an improved flatness as taught by Harada ([0055]).
Regarding claim 22, Golzarian teaches all the elements of claim 12 as described above. Golzarian further teaches the first drive mechanism rotates the disc-shaped polishing member ([0018]). Golzarian does not teach a center axis of the rotation is inclined with respect to the surface of the substrate. Harada teaches a polisher for locally polishing a substrate wherein a disc-shaped polishing member (fig 1; element 2; [0051]) has a center axis of rotation that is inclined with respect to the surface of the substrate (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the polishing disc of Golzarian no be inclined with the surface of the substrate in order to improve .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian as applied to claim 11 above, and further in view of Jairath (US 5665656).
Regarding claim 23, Golzarian teaches all the elements of claim 12 as described above. Golzarian further teaches a center axis of the polishing member is parallel to the surface of the substrate (fig 3). Golzarian does not teach the polishing member has a conical or truncated conical shape. Jairath teaches a polisher including a polishing member (250) with a conical shape (fig 2f). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the conical polisher of Jairath in the polisher of Golzarian in order to produce the desired velocity gradient for the wafer surface as taught by Jairath (col 6, lines 49-60). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian as applied to claim 11 above, and further in view of Miyamoto et al (US 4999954).
Regarding claim 24, Golzarian teaches all the elements of claim 11 as described above. Golzarian does not teach the polishing member has a spherical shape. Miyamoto teaches a polisher including a polishing member (16) having a spherical shape (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to us a spherical polishing member in the polisher of Golzarian in order to improve the polishing precision as taught by Miyamoto (col 3, lines 65-68). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian as applied to claim 1 above, and further in view of Nakanishi et al (US 2011/0217906).
Regarding claim 25, Golzarian teaches all the elements of claim 1 as described above. Golzarian further teaches the first drive mechanism is configured to move the polishing member in a longitudinal direction thereof (through rotation [0018]) and the second drive mechanism is configured to move the polishing member in a width direction thereof (translation shown in fig 2; [0017]). Golzarian does not teach the polishing member includes a belt member. Nakanishi teaches a polisher for locally polishing a substrate including a polishing member including a belt member (20). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a belt member in the polisher of Golzarian, as belt members are widely known for the predictable result of polishing the edge of substrates as taught by Nakanishi ([0004], [0051]). 
Response to Arguments
Applicant's arguments filed 1 Dec 2020 have been fully considered but they are not persuasive. Applicant argues that Golzarian does not teach the claimed calculating a target polishing amount in “a local polished region of the substrate,” as claimed. Examiner respectfully disagrees. Golzarian explicitly recites the polishing member 20 polishing distinct local zones (25, 26, 27; fig 1). In addition Golzarian teaches using a computation section to calculate a target polishing amount in a local polished region, as indicated by the feedback control for addressing “a particular non-uniformity” ([0020]). In addition, applicant’s claims merely require the controller being “configured to include a computation section” with the described function (emphasis added). Therefore, the computation section is not positively recited and thus Golzarian need not carry out the same claimed computations to meet the claims. However, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar substrate polishers are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723